     Case 3:17-cv-01154-LAB-AGS Document 49 Filed 10/08/18 PageID.678 Page 1 of 2



1    Joseph T. Kutyla, Esq.
     Law Office of Joseph T. Kutyla
2    10620 Treena Street, #230
     San Diego, CA 92131
3    jtklaw@outlook.com
4    Attorneys for Defendant Dale Weidenthaler
5
6
7                       IN THE UNITED STATES DISTRICT COURT
8                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
10   MICHELLE MORIARTY, an individual, )             No. 17cv1154-LAB(AGS)
     as Successor in Interest to the Estate of )
11   HERON MORIARTY and as Guardian            )     NOTICE OF DEFENDANT DALE
     AdLitem to ALEXANDRIA MORIARTY, )               WEIDENTHALER’S MOTION FOR
12   ELIJAH MORIARTY, and ETERNITY )                 SUMMARY JUDGMENT
     MORIARTY,                                 )
13                                             )     DATE: 12/10/2018
           v.                                  )
14                                             )     TIME: 11:15 A.M.
     COUNTY OF SAN DIEGO, DR.                  )
15   ALFRED JOSHUA, individually, and          )     DEPT: 14A
     DOES 1 through 10, Inclusive,             )
16                                             )     HONORABLE LARRY A. BURNS
                 Defendants.                   )
17                                             )     ORAL ARGUMENT REQUESTED
18
19
20         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEY’S OF RECORD
21   HEREIN:
22         Please take notice that on December 10, 2018 at 11:15 a.m. in Department 14A
23   before the Honorable Larry A. Burns, United States District Judge located at 333 W.
24   Broadway, San Diego, CA. 92101 Defendant DALE WEIDENTHALER will move the
25   court for Summary Judgment pursuant to FRCP, Rule 56 (a) upon the grounds that 1)
26   plaintiff’s federal claim is barred by the doctrine of Qualified Immunity, 2) the
27   undisputed material facts and evidence in support of this motion demonstrate that the
28   moving party is entitled to judgment as a matter of law as to the claims under 42 U.S.C.

                                                                             17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49 Filed 10/08/18 PageID.679 Page 2 of 2



1    1983 and the state law claim for Negligence.
2          Said motion will be based upon this Notice, the attached Memorandum of Points
3    and Authorities, the Declaration of Joseph T. Kutyla, the Notice of Lodgment and
4    exhibits attached thereto, and upon such other and further oral and documentary evidence
5    that may be presented at the hearing of this motion.
6          .
7    DATED: October 7, 2018
8                                    By: s/ JOSEPH T. KUTYLA,
                                     Attorney for Defendants DALE WEIDENTHALER
9                                    E-mail: jtklaw@outlook.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
                                                                          17cv1154-LAB(AGS)
